Citation Nr: 1542510	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was represented by a private attorney during the course of the appeal.  However, prior to the certification of the appeal by the RO, the Veteran revoked the attorney's representation.  As the private attorney continued to inquire on the Veteran's behalf and as a Veterans Service Organization had submitted evidence on the Veteran's behalf, in August 2015 the Board sent the Veteran a letter requesting that he clarify the representation issue.  In September 2015 the Veteran responded that he did not wish to be represented and, as such, the Board recognizes the Veteran as currently unrepresented.


FINDING OF FACT

In July and September 2015 statements, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for service connection for a back condition.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In written statements submitted in July and September 2015, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for a back condition.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.
ORDER

The appeal as to the issue of entitlement to service connection for a back condition is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


